EXHIBIT 10.59 [form10-k.htm] 
 

 


 
WASHINGTON GROUP INTERNATIONAL
VOLUNTARY DEFERRED COMPENSATION PLAN
 
Amended and Restated Effective as of January 1, 2009
 










 
 
i

--------------------------------------------------------------------------------

 



 




TABLE OF CONTENTS


        

 

      PAGE  ARTICLE I    PURPOSE OF PLAN  1  ARTICLE II   DEFINITIONS  1
 ARTICLE III    ELIGIBILITY; DEFERRAL ELECTIONS  3  ARTICLE IV    ESTABLISHMENT
AND MAINTENANCE OF ACCOUNTS  4  ARTICLE V    DISTRIBUTION OF ACCOUNTS  5
 ARTICLE VI   ADMINISTRATION  6  ARTICLE VII   BENEFICIARY DESIGNATION  8
 ARTICLE VIII   AMENDMENT OR TERMINATION  8  ARTICLE IX  MISCELLANEOUS  9

 







 
ii

--------------------------------------------------------------------------------

 



 
ARTICLE I
 
PURPOSE OF PLAN
 
Effective as of January 1, 2003, Washington Group International, Inc.
established the Washington Group International Voluntary Deferred Compensation
Plan, which was subsequently amended and restated on August 14, 2003 (the “Prior
Plan”).  Effective as of January 1, 2009, the Prior Plan is amended and restated
as set forth in this document to comply with Code Section 409A and for certain
other purposes.  Amounts earned and vested as of December 31, 2004 under the
Prior Plan shall remain subject to the terms and conditions of the Prior
Plan.  Amounts earned or vested under this Plan or the Prior Plan after December
31, 2004 (except for interest accrued on amounts earned and vested as of
December 31, 2004) shall be subject to the terms and conditions of this Plan.
 
The purpose of the Plan is to provide certain key employees of URS Corporation
and its affiliates with an opportunity to defer a portion of their salary and
certain types of incentive compensation as a means of supplementing their
retirement income or satisfying other personal financial objectives.  The Plan
is intended to qualify under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
as an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
 
 
ARTICLE II
 
DEFINITIONS
 
Section 2.1              Definitions.  Whenever used in this instrument the
following terms shall have the following respective meanings set forth in this
Section 2.1:
 
“Account” means the deferred compensation account maintained for a Participant
pursuant to Article IV.
 
“Administrative Committee” means an administrative committee designated by the
Committee for the purpose of overseeing the day-to-day administration and
operation of the Plan in accordance with Section 6.1.
 
“Beneficiary” means the person designated, or deemed designated, by the
Participant pursuant to Article VII, who will receive payments as provided under
the Plan in the event of the Participant’s death.
 
“Board” means the Board of Directors of the Plan Sponsor.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
iii

--------------------------------------------------------------------------------

 
“Committee” means (a) the Compensation Committee, which committee shall be
responsible for administering and operating the Plan in accordance with Article
VI, or (b) the Administrative Committee as acting pursuant to authority
delegated to it under this Plan.
 
“Company” means the Plan Sponsor and each affiliate of the Plan Sponsor.
 
“Compensation Committee” means the Compensation Committee of the Board.
 
“Deferral Election” means an election to defer all or a portion of Salary or
Incentive Compensation for a Plan Year that is made by a person who is an
eligible employee under Section 3.1 or who has already become a Participant in a
prior Plan Year.
 
“Designated Company 401(k) Plan” means a 401(k) Plan sponsored by a Company and
designated by the Committee as an eligible plan for purposes of determining
Participants under this Plan.
 
“Division” means the Washington Division of URS Corporation.
 
“Election Period” means (i) for any Plan Year, the period commencing on November
1 and ending on December 31 of the immediately preceding Plan Year, or (ii) such
other periods as the Committee may designate.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Incentive Compensation” means cash compensation which is in excess of a
Participant’s base salary and which is payable by a Company to the Participant
for a Plan Year pursuant to a short-term or project incentive compensation plan
or arrangement maintained by the Company.  The term “Incentive Compensation”
shall not include any remuneration defined as long-term compensation by the
Company or any amounts designated by the Company as not being eligible
compensation under this Plan.
 
 “Participant” means an employee of a Company who is eligible to participate in
the Plan pursuant to Section 3.1 and has made a Deferral Election pursuant to
Section 3.2.  Subject to Section 3.3, once an employee becomes a Participant, he
shall continue to be a Participant until the entire balance credited to his
Account is paid in full in accordance with Article V.
 
“Plan” means the Washington Group International Voluntary Deferred Compensation
Plan, as set forth herein and as amended from time to time.
 
“Plan Sponsor” means URS Corporation, and its successors and assigns.
 
“Plan Year” means the calendar year.
 
“Qualifying Position” has the meaning ascribed to such term in Section 3.1.
 
“Salary” means the base salary payable in cash to a Participant by a Company.
 
“Separation from Service” has the meaning ascribed to such term under Code
Section 409A and the final regulations thereunder.
 
Section 2.2              Rules of Construction.  Unless the context otherwise
requires (i) a term shall have the meaning assigned to it in Section 2.1; (ii)
all references to “Section” and “Article”
 
 
iv

--------------------------------------------------------------------------------

 
shall be to sections and articles of this instrument; (iii) words in the
singular shall include the plural, and vice-versa; and (iv) words in the
masculine gender shall include the feminine and neuter, and vice-versa.
 
ARTICLE III
 
ELIGIBILITY; DEFERRAL ELECTIONS
 
Section 3.1             Eligibility.  An employee of a Company shall be eligible
to participate in the Plan if (i) the employee has attained a position with a
Company having an “X” pay grade, as classified by the Company (any such position
a “Qualifying Position”), (ii) the employee is eligible to participate in a
Designated Company 401(k) Plan, (iii) the employee is selected for participation
in this Plan as directed by the Compensation Committee or the President of the
Division, and (iv) the employee is notified by the Committee of such
selection.  The notice of selection sent by the Committee shall be in such form
and shall be provided in such manner as the Committee may determine.  Subject to
Section 3.3, once an employee becomes a Participant, he shall continue to be a
Participant until the entire balance credited to his Account is paid in full in
accordance with Article V.
 
Section 3.2             Deferrals.
 
(a)           Election Periods and Deferral Elections.  An eligible employee
shall become a Participant on the first eligible pay cycle immediately
succeeding the Election Period during which he first makes a Deferral Election,
and he shall continue to be a Participant until the entire balance credited to
his Account is paid in full in accordance with Article V.  Notwithstanding the
foregoing, the Committee may in its sole and absolute discretion permit an
eligible employee to make a Deferral Election within thirty (30) days of initial
eligibility to participate, and in the event such a Deferral Election is made,
the Deferral Election shall relate only to Salary and Incentive Compensation
earned for the remainder of the Plan Year following the expiration of such
thirty (30) day period.
 
(b)           Effect of Deferral Election.  A Deferral Election shall constitute
an irrevocable election by a Participant, and an express authorization to the
Company which employs such Participant, to defer the receipt of all or a portion
of the Salary and Incentive Compensation that would otherwise have been payable
to the Participant for the Plan Year covered by the Deferral Election.
 
(c)           Amount of Deferral.  A Participant may elect to defer an amount
(i) between five percent (5%) and fifty percent (50%) of his Salary for a Plan
Year, and (ii) between five percent (5%) and eighty-five percent (85%) of his
Incentive Compensation for a Plan Year, expressed in whole numbers.  A separate
Deferral Election must be made with respect to each Plan Year in order for the
Participant to defer Salary or Incentive Compensation for that Plan Year.  In
the event a Participant does not make a Deferral Election during the Election
Period with respect to a particular Plan Year, no amount of the Participant’s
Salary or Incentive Compensation for that Plan Year shall be deferred hereunder.
 
 
v

--------------------------------------------------------------------------------

 
(d)           Limitation On Amount of Deferral.  Notwithstanding Section 3.2(c)
or any other provision of the Plan to the contrary, if the Company determines
that the portion of a Participant’s Incentive Compensation for a Plan Year that
is not deferred hereunder is less than the amount of withholding taxes
applicable to such Participant’s entire Incentive Compensation for such Plan
Year, the amount of such withholding taxes shall be subtracted from and shall
reduce the Incentive Compensation which the Participant elects to defer pursuant
to Section 3.2(c).
 
Section 3.3            Termination of Deferrals.  In the event a Participant
ceases to hold any Qualifying Position or is no longer eligible to participate
in any Designated Company 401(k) Plan, the Participant shall not be eligible to
defer any amounts under this Plan after the end of the Plan Year in which such
event occurs.  The Committee shall so notify the Participant, and the crediting
of deferral amounts under this Plan on behalf of such Participant shall cease at
the end of the then-current Plan Year.  In the event the Participant
subsequently re-attains a Qualifying Position and once again becomes eligible to
participate in a Designated Company 401(k) Plan, the Committee or the President
of the Division may, in their sole discretion, determine that the Participant is
once again eligible to defer amounts under this Plan.  In such an event, the
Participant must submit a new Deferral Election, which shall not be effective
for amounts earned prior to the start of the Plan Year following his
reinstatement.
 
 
ARTICLE IV
 
ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS
 
Section 4.1            Establishment of Accounts.  The Committee shall establish
a separate bookkeeping account for each Participant that shall be designated as
the Participant’s “Account” under the Plan.  The Plan Sponsor shall credit to
such Account an amount equal to the Salary and Incentive Compensation deferred
pursuant to the Participant’s Deferral Elections plus interest credited pursuant
to Section 4.2, and shall charge such Account for any distributions under the
Plan with respect to the Participant or his Beneficiary.  Salary or Incentive
Compensation deferred hereunder shall be credited to the Account of a
Participant as soon as administratively feasible following the date the Salary
or Incentive Compensation would have been paid to the Participant.
 
Section 4.2            Interest Credits.  Each Account shall be credited with
interest commencing on the date the Account is established and up until the date
of a Participant’s Separation from Service.  The interest rate credited for any
Plan Year shall be the Moody’s Average Corporate Bond Rate for August of the
immediately preceding year, and the Plan Sponsor shall notify each Participant
of such rate prior to commencement of a Plan Year.  Such interest shall be
credited monthly and compounded monthly.  Following a Participant’s Separation
from Service, interest shall be credited at such rate and in such manner as the
Administrative Committee determines is consistent with the rate at which
interest is credited and the manner in which interest is credited hereunder
prior to such Separation from Service.
 
 
vi

--------------------------------------------------------------------------------

 
 
 

 
Section 4.3            Account Valuation; Participant Statements.  For each Plan
Year or more frequently as the Committee may determine, the Committee shall
provide a written statement to each Participant setting forth as of a date
specified in such statement: (i) the amount of his Salary and Incentive
Compensation, if any, deferred under the Plan, (ii) the rate at which interest
was credited to his Account and the aggregate amount of interest credited to the
Account since the last such statement, and (iii) his total Account balance.
 
 
ARTICLE V
 
DISTRIBUTION OF ACCOUNTS
 
Section 5.1             Form and Timing of Payment.
 
(a)           Deferred Payment Date.  At the time a Participant makes his
initial Deferral Election, he shall elect the form and timing of payment of his
Account to occur after his Separation from Service.  A Participant is permitted
to choose payment in the form of either a lump sum as soon as practical after
his Separation from Service (a “Separation Distribution”), a lump sum as soon as
practical after the end of the Plan Year in which his Separation from Service
occurs (a “Year Following Separation Distribution”), annual installments over a
period of five (5), ten (10) or fifteen (15) years starting as soon as practical
after his Separation from Service (a “Separation Installment Distribution”), or
annual installments over a period of five (5), ten (10) or fifteen (15) years
starting as soon as practical after the end of the Plan Year in which his
Separation from Service occurs (a “Year Following Separation Installment
Distribution”); provided, however, that notwithstanding any such election, if a
Participant’s Account balance is less than Fifty Thousand Dollars ($50,000) on
the date of his Separation from Service, his Account shall be paid as if he had
elected to receive a lump sum distribution (payable as a Separation Distribution
if the Participant elected a Separation Installment Distribution, and payable as
a Year Following Separation Distribution if the Participant elected a Year
Following Separation Installment Distribution).  If a Participant fails to make
a payment election, his Account shall be paid as if he had elected a Separation
Distribution.
 
Notwithstanding anything in the Participant’s election or in this Plan to the
contrary:
 
(i)           Any amount payable pursuant to a Separation Distribution shall be
paid in a lump sum during the seventh month following the Participant’s
Separation from Service;
 
(ii)          Any amount payable pursuant to a Year Following Separation
Distribution shall be paid during January following the year in which the
Participant’s Separation from Service occurred; provided that in the event such
payment would occur during the six-month period immediately following the
Participant’s Separation from Service, the payment will be delayed until the
seventh month following the Participant’s Separation from Service;
 
 
vii

--------------------------------------------------------------------------------

 
(iii)         the first installment payment of any amount payable pursuant to a
Separation Installment Distribution shall be paid during the seventh month
following the Participant’s Separation from Service, and the remaining
installments shall be paid during each subsequent January following the payment
of the first installment payment, over the period elected by the Participant;
and
 
(iv)         the first installment payment of any amount payable pursuant to a
Year Following Separation Installment Distribution shall be paid during January
following the year in which the Participant’s Separation from Service occurred;
provided that in the event the first installment payment would occur during the
six-month period immediately following the Participant’s Separation from
Service, the payment will be delayed until the seventh month following the
Participant’s Separation from Service; and, in either event, the remaining
installments shall be paid during each subsequent January following the payment
of the first installment payment, over the period elected by the Participant.
 
A Participant may change such elections to extend the payment date or change the
form of payment; provided, however, that the new election must be submitted at
least twelve (12) months prior to the Participant’s Separation from Service,
must defer the commencement of payment for a period of at least five (5) years
from the date such payment would otherwise have paid (or in the case of
installments, five (5) years from the date the first installment was scheduled
to be paid), and may not become effective less than twelve (12) months after the
date on which the election is made.
 
(b)          Payment Upon Death.  Notwithstanding Section 5.1(a), in the event
of the Participant’s death,  any unpaid portion of the Participant’s Account
shall be distributed in a lump sum to his Beneficiary(ies).  A distribution
pursuant to this Section 5.1(b) shall be made as soon as practical, but not
later than 60 days, after the Participant’s death.
 
Section 5.2            Committee Action.  The Compensation Committee may, in its
sole and absolute discretion, accelerate the payment of all or any portion of
the balance credited to a Participant’s Account in the event the Compensation
Committee determines that the Plan fails to meet the requirements of Code
Section 409A and the final regulations thereunder; provided that such payment
may not exceed the amount required to be included in income as a result of such
failure.  In no event shall any Participant have a direct or indirect election
as to whether the Committee’s discretion will be exercised in such an event..
 
 
ARTICLE VI
 
ADMINISTRATION
 
Section 6.1            Authority and Duties of Administrator.  The Compensation
Committee shall be responsible for administering the Plan and shall have the
authority and absolute discretion to (i) determine the eligibility of employees
to participate in the Plan (which authority is shared with the President of the
Division), (ii) interpret, construe and make determinations under the Plan,
(iii) establish such rules as may be necessary or appropriate for the
administration of the Plan, (iv) maintain Accounts, books and records with
respect to the Plan, (v) calculate the amount of Salary and Incentive
Compensation deferred and interest credited under the Plan, (vi) delegate to an
Administrative Committee authority to take certain actions on behalf of the
Committee and to oversee the day-to-day operation of the Plan, and (vii) take
such other action in the administration of the Plan as the Committee deems
necessary or appropriate in furtherance hereof.  Any interpretation,
construction or determination made or action taken by the Committee with respect
to the Plan shall be conclusive and binding on all persons interested therein.
 
 
viii

--------------------------------------------------------------------------------

 
Section 6.2            Manner of Taking Action.  All actions permitted or
required to be taken hereunder by a person who is an eligible employee under
Section 3.1 or a Participant shall be effective only if such action is taken at
the time and in the manner prescribed by the Committee and in accordance with
the terms of the Plan.  All actions permitted or required to be taken hereunder
by the Committee may be taken by a majority of its members at a meeting in
person or by telephone, or by unanimous written consent of such members.  The
Committee may delegate to any one or more of its members authority to
individually take any action the Committee is authorized to take hereunder.
 
Section 6.3             Plan Expenses.  All expenses of administering the Plan
shall be borne by the Company.
 
Section 6.4            Indemnification of Administrator.  To the extent
permitted by law, the Plan Sponsor shall indemnify and save harmless any person
serving as a member of the Compensation Committee or the Administrative
Committee, or both, from claims for liability, loss or damage (including payment
of expenses in connection with defense against any such claim) which result from
such person’s good faith exercise or failure to exercise any responsibilities
with respect to the Plan.
 
Section 6.5             Claims Procedure.
 
(a)           Benefit Claims.  A Participant (or his legal representative in the
event of the Participant’s disability or his Beneficiaries in the event of the
Participant’s death) may file a claim with respect to amounts asserted to be due
hereunder by filing a written claim with the Committee specifying the nature of
such claim in detail.  Such a claim shall not be permitted unless submitted
within two years from (i) in the case of a lump sum payment, the date on which
the payment was made, (ii) in the case of installment payments, the date on
which the first in the series of payments was made, or (iii) in the case of all
other claims, the date on which the action complained of occurred or the
inaction complained of should have occurred.  The Committee shall notify the
claimant within ninety (90) days as to whether the claim is allowed or denied,
unless the claimant receives written notice from the Committee prior to the end
of the ninety (90) day period stating that special circumstances require an
extension of time for a decision on the claim, in which case the period shall be
extended by an additional sixty (60) days.  Notice of the Committee’s decision
shall be in writing, sent by mail to the Participant’s or Beneficiary’s last
known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) describe any additional information
or material necessary to perfect the claim, an explanation of why such
information or material is necessary, and an explanation of the review procedure
in Section 6.5(b), including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination on
review.
 
 
ix

--------------------------------------------------------------------------------

 
(b)           Review Procedure.  A claimant is entitled to request a review of
any denial of his claim under Section 6.5(a).  The request for review must be
submitted to the Committee in writing within sixty (60) days of mailing by the
Committee of notice of the denial.  Absent a request for review within the sixty
(60) day period, the claim shall be deemed extinguished in its entirety.  The
claimant or his representative shall be entitled to submit issues and comments
orally and in writing as well as other relevant documents to the Committee.  The
claimant shall also be entitled to receive from the Committee, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relating to his claim.  The review shall be conducted by the
Committee, which shall afford the claimant a hearing and which shall render a
decision in writing within sixty (60) days of a request for a review, provided
that, if the Committee determines prior to the end of such sixty (60) day review
period that special circumstances require an extension of time for the review
and decision of the denial, the period for review and decision on the denial
shall be extended by an additional sixty (60) days.  The review shall take
account of all comments, documents, records and other information submitted by
the claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination under Section
6.5(a).  The claimant shall receive written notice of the Committee’s review
decision, together with specific reasons for the decision and reference to the
pertinent provisions of the Plan.  The claimant shall also be notified that,
upon request and free of charge, the claimant can have reasonable access to and
copies of all documents, records and other information relevant to his claim.
 
 
ARTICLE VII
 
BENEFICIARY DESIGNATION
 
A Participant may, on a form prescribed by and filed with the Committee,
designate one or more Beneficiaries to receive the balance credited to the
Participant’s Account, if any, in the event of the Participant’s death prior to
full payment thereof.  If the designated Beneficiary is not the spouse of the
Participant, the spouse must consent to the nonspousal Beneficiary designation,
acknowledging his or her waiver of rights to the benefit, by providing the
spouse’s notarized consent on the signature form.  Such beneficiary designation
may be changed by the Participant at any time without the consent of any prior
Beneficiary (other than the spouse) upon receipt by the Committee of a new
designation to that effect; provided, however, that no such designation shall be
effective unless received by the Committee prior to the Participant’s death.  If
a Participant fails to designate a Beneficiary hereunder, or if no Beneficiary
survives the Participant, the Participant’s estate shall be deemed to be the
Beneficiary.
 
 
ARTICLE VIII
 
AMENDMENT OR TERMINATION
 
The Compensation Committee may amend the Plan from time to time or suspend or
terminate the Plan at any time; provided, however, that no amendment, suspension
or termination shall reduce the Participant’s Account balance immediately prior
to such amendment, suspension or termination.  In the event the Plan is
suspended, payment of Accounts shall not be accelerated, and the terms of the
Plan shall continue to apply until full payment thereof is made to the
Participant or Beneficiary. In the event the Plan is terminated, the balance
credited to a Participant’s Account shall be paid in a lump sum; provided that
(i) the Company terminates at the same time any other arrangement that would be
aggregated with the Plan under Section 409A; (ii) the Company does not adopt any
other arrangement that would be aggregated with the Plan under Section 409A for
three (3) years; (iii) the payments upon such termination shall not commence
until twelve (12) months after the date of termination (other than payments
already scheduled to be made); (iv) all payments upon such termination are made
within twenty-four (24) months after the date of termination; and (v) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company.
 
 
x

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1             Liability of Company; Nature of Obligation.  Nothing
herein shall be deemed to constitute the creation of a trust or other fiduciary
relationship between a Company and any of its employees or between a Company and
any other person.  Neither the Plan Sponsor nor any Company shall be considered
a trustee by reason of this Plan.  Participants, Beneficiaries and any other
person who may have rights hereunder shall be mere unsecured general creditors
of the Company with respect to a Participant’s Account and any Salary and
Incentive Compensation deferred or interest credited hereunder, and all amounts
deferred or credited to an Account shall be payable solely from the general
assets of the Company.
 
Section 9.2             Right of Set-Off.  Notwithstanding any provision of the
Plan to the contrary, the Plan Sponsor shall have the right to reduce and offset
any payment a Participant or Beneficiary is entitled to receive hereunder by the
amount of any debt or other amount owed to a Company by the Participant at the
time of such payment.
 
Section 9.3              No Guarantee of Employment.  Nothing contained herein
shall require the Plan Sponsor or any Company to continue the employment of any
person, and the Plan Sponsor and any Company shall have the right to terminate
the employment of any person at any time notwithstanding the terms of the Plan.
 
Section 9.4              Benefits Not Assignable.  The Account of a Participant
and any right or interest in any Salary or Incentive Compensation deferred or
interest credited hereunder shall not be subject to alienation, transfer,
assignment, garnishment, execution or levy of any kind or nature, or claim for
alimony or support pursuant to a divorce decree or other court order, and any
attempt to accomplish the foregoing shall be null and void.
 
Section 9.5              Severability.  If any particular provision of the Plan
shall be found by final judgement of a court or administrative tribunal of
competent jurisdiction to be illegal, invalid or unenforceable, such illegal,
invalid or unenforceable provision shall not affect any other provision of the
Plan and the other provisions of the Plan shall remain in full force and effect.
 
Section 9.6               Tax Withholding.  Any amounts payable hereunder shall
be subject to all applicable federal, state and local tax withholding.
 
Section 9.7               Headings.  The headings of the several Articles and
Sections of this Agreement have been inserted for convenience of reference only
and shall in no way restrict or modify any of the terms of the provisions
hereof.
 
 
xi

--------------------------------------------------------------------------------

 
Section 9.8                Governing Law.  To the extent not subject to ERISA,
the Plan shall be governed by and construed and enforced in accordance with the
laws of the State of Idaho, without regard to conflicts of laws principles
thereof.
 






xii

--------------------------------------------------------------------------------


